DETAILED ACTION
This action is responsive to the Amendment filed on 29 August 2022. Claims 1, 8, 10-11, and 17-19 are pending in the case. Claims 2-7, 9, and 12-16 are canceled. Claims 1 and 19 are the independent claims.
This office action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 August 2022 was filed after the mailing date of the non-final action on 4 April 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant’s Response
In Applicant’s response dated 29 August 2022 (hereinafter Response), Applicant amended Claims 1, 8, and 17-19; amended the disclosure, and argued against all objections and rejections previously set forth in the Office Action dated 4 April 2022 (hereinafter Previous action).
Applicant’s amendment to the disclosure is acknowledged.
Applicant’s amendment to claims 1, 8, and 17-19 to further clarify the metes and bounds of the invention is acknowledged.
After reviewing Applicant’s Response, Examiner reached out to Applicant’s representative (see attached Interview Summary) to request further clarification of Applicant’s position as to how the amendment was supported in the instant application as originally filed. Applicant’s verbal arguments were not persuasive.

Response to Amendment/Arguments
In response to Applicant's amendment to the disclosure, the objection to the disclosure is respectfully withdrawn.
Applicant’s prior art arguments with respect to the pending claims have been fully considered (see Response starting page 8) but are moot in view of the new grounds of rejection presented below, which are required in response to the Applicant’s amendments.
Claim Objections
Claim 1 (and thus dependent claims 8, 10-11, and 17-18) is objected to for reciting “wherein each gaze point of the plurality of gaze points corresponds to an intersection point between: (i) the selected three- dimensional gaze ray; and (ii) a surface to which a gaze direction of the selected three- dimensional gaze ray extends” where “wherein each gaze point of the plurality of gaze points corresponds to an intersection point between: (i) the selected three-dimensional gaze ray; and (ii) a surface to which [[a]] the gaze direction of the selected three-dimensional gaze ray extends” was perhaps intended, as claim 1 also recites “wherein each three-dimensional gaze ray of the plurality the three-dimensional gaze rays includes: a gaze origin that identifies an eye position of the user in a three-dimensional space; a gaze direction extending from the gaze origin;…”
Claim 19 is objected to under similar rationale.
Claim Rejections – 35 USC 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 10-11, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim recites “…determining a plurality of gaze points for the selected three- dimensional gaze ray, wherein each gaze point of the plurality of gaze points corresponds to an intersection point between: (i) the selected three- dimensional gaze ray; and (ii) a surface to which a gaze direction of the selected three- dimensional gaze ray extends;…” which is not recited in the disclosure as originally filed. 
At best, the disclosure describes how a gaze ray may be used to select a space, a then a point within that space may be selected by extending the gaze ray to intersect with a surface (see pages 19-20 of disclosure as originally filed, starting at “Fig. 7 illustrates identification of a space as a gaze ray 710 according to one or more embodiments.”). The disclosure does not clearly describe selecting a plurality of gaze points, where each is an intersection of the same gaze ray with the surface, and is clearly directed to one embodiment (see page 20 lines 9-15) “In one embodiment, the space of the method 300 comprises a three-dimensional gaze ray 710…Additionally or alternatively, identifying the space the user is viewing comprises selecting a gaze ray 710 of the plurality of gaze rays having a highest corresponding confidence level.”
It is acknowledged that the written description states (page 18 lines 6-8) “Fig. 6 illustrates spaces as gaze points according to one or more embodiments. Fig. 6 illustrates identification of a space as a gaze point 640 according to one or more embodiments.” From the above, the reasonable interpretation is each space (of the “spaces”) is illustrated as a particular gaze point (of the “gaze points”). There is no clear disclosure that a single space comprises multiple gaze points.
It is noted that there is no element which is specifically labeled “space” or “spaces” in FIG 6, (page 18 lines 16-21) only “visualized objects” 611, 621, 631; “gaze point cloud” (a number of gaze points with different confidence levels) 610; and gaze point 640. Note further that (page 19 lines 1-5) “In one embodiment, the identified space comprises or is a gaze point 640… Additionally or alternatively, identifying the space the user is viewing comprises selecting a gaze point 640 of the plurality of gaze points 610…”. Note that this passage similarly does not clearly state that an identified space comprises multiple gaze points, only “a gaze point”.
Thus, while a plurality of spaces may comprise a plurality of gaze points, there is no clear description that a space may comprise a plurality of gaze points. Further, the methods of selecting a space and selecting a gaze point within the space appear to be described as distinct embodiments in FIGs 6 and 7. There is no explicit support in the disclosure for combining these embodiments such that a gaze ray is used to select a space comprising “a plurality of gaze points for the selected three-dimensional gaze ray, wherein each gaze point of the plurality of gaze points corresponds to an intersection point between: (i) the selected three- dimensional gaze ray; and (ii) a surface to which a gaze direction of the selected three- dimensional gaze ray extends.”
Regarding claim 19, the claim recites a similar element and is rejected under similar rationale.
Regarding dependent claims 8, 10-11, and 17-18, dependent claims necessarily inherit the deficiency of parent claim 1.
Claims 1, 8, 10-11, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “…wherein each three-dimensional gaze ray of the plurality the three-dimensional gaze rays includes: a gaze origin that identifies an eye position of the user in a three-dimensional space; a gaze direction extending from the gaze origin;… and…determining a plurality of gaze points for the selected three- dimensional gaze ray, wherein each gaze point of the plurality of gaze points corresponds to an intersection point between: (i) the selected three- dimensional gaze ray; and (ii) a surface to which a gaze direction of the selected three- dimensional gaze ray extends;…”. 
In view of the plain language of the claim, it is unclear how a plurality of (two or more) gaze points may be determined based on an intersection with a surface with the selected gaze ray having a {single} gaze direction extending from the gaze origin, unless the surface is a simple 3D surface (e.g. a sphere or a cube) or a complicated 3D surface (e.g. a wave). 
When the surface is a plane (e.g. a computer monitor as described in the instant application), there can be only one intersection point for a gaze ray having an origin and a direction.
Regarding claim 19, the claim is rejected under similar rationale.
Regarding dependent claims 8, 10-11, and 17-18, dependent claims necessarily inherit the deficiency of parent claim 1.
For purposes of consideration in view of art, the claims are interpreted as if they recited the following limitation, which is the interpretation as argued by Applicant’s representative during the telephonic interview on 09/06/2022.
determining a space for the selected gaze ray, wherein the space comprises a plurality of gaze points, wherein at least one gaze point of the plurality of gaze points corresponds to an intersection point between (i) the selected three-dimensional gaze ray; and (ii) a surface to which the gaze direction of [[a]] the selected three- dimensional gaze ray extends;
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 10-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over LEVIN, Daniel (EP 2 564 766 A1, published 06.03.2013, previously cited) in view of JHA et al. (Estimation of Gaze Region Using Two Dimensional Probabilistic Maps Constructed Using Convolutional Neural Networks. Published in ICASSP 2019 - 2019 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP). Available at IEEE Xplore on 17 April 2019. DOI: 10.1109/ICASSP.2019.8683794. Pages 3792-3796. Retrieved from IEEE Xplore on [01/21/2021], previously cited), further in view of MANTIUK et al. (Pub. No. US 2016/0026245 A1, newly cited).
Regarding claim 1, LEVIN teaches the method performed by a computer for identifying a space that a user of a gaze tracking system is viewing ([0001] method for determining a vehicle operator’s visual input of an object…or visual field zone or events occurring within the zone [0050] programmable device, e.g. FIG 6; example “rays” are shown in FIGs 4a-4b; example zones in/out of a vehicle are in FIG 5; broad method in FIG 7; note FIGs 8, 10 illustrate gaze points associated with each region/zone the user could be viewing), the method comprising:
obtaining gaze tracking sensor data ([0038] determining a vehicle operator's eye-gaze direction during operation of a vehicle [by] receiving an operator motion input signal indicative of physiological data comprising information relating to at least one of eye, face, head and body motion of the operator of the vehicle…; [0075] (703) operator motion input signal relating to eye, face, head, provided by internal sensor (204); e.g. [0058-0060] camera system 204);
generating first gaze data comprising a first probability distribution by processing the gaze tracking sensor data ([0024] determining a first eye-gaze direction hypothesis, wherein the total eye-gaze distribution is based on a first eye-gaze direction hypothesis, the hypothesis being indicative of where the operator's eye-gaze direction is aimed; [0038] …estimating an operator eye-gaze direction based on the operator motion input signal; wherein the estimating of the operator eye-gaze direction is based on a first eye-gaze direction hypothesis; [0041] each one of the eye-gaze hypothesis is represented by an eye-gaze distribution indicative of probability for different eye-gaze directions of the operator for that hypothesis [0075] (705) eye gaze direction comprising a total eye-gaze distribution based on operator motion input signal; [0077] (705a) first eye-gaze direction hypothesis) using a model (([0083] first eye-gaze distribution 901 (referring to FIG 8) is based on a saccade eye-gaze direction hypothesis wherein the eye-gaze direction is estimated based on e.g. a head movement of the operator which is indicative of a combined head and eye saccade…estimated by modeling the movement between operator’s head and eyes ), wherein the first probability distribution identifies a plurality of three-dimensional gaze rays ([0041] each one of the eye-gaze hypothesis is represented by an eye-gaze distribution indicative of probability for different eye-gaze directions of the operator for that hypothesis),
wherein each three-dimensional gaze ray (intersection point is indicated in FIG 8 for hypothesis 901’, 902’; FIG 10 has 903’) of the plurality the three-dimensional gaze rays includes: a gaze origin that identifies an eye position of the user in a three-dimensional space; a gaze direction extending from the gaze origin (these elements are visualized in FIGs 4a, 4b; origin is the user in the vehicle (at left), direction is the angle above/below center plane in FIG 4a combined with angle to left/right of center plane in FIG 4b); and a first confidence level that identifies an extent to which a target region the user is viewing coincides with the gaze direction of the three-dimensional gaze ray ([0041] each one of the eye-gaze hypothesis is represented by an eye-gaze distribution indicative of probability for different eye-gaze directions of the operator for that hypothesis);
selecting, based on the first probability distribution, a three-dimensional gaze ray of the plurality of three-dimensional gaze rays (selecting, as shown in FIG 8, first gaze direction hypothesis 901) having the highest first confidence level (suggested in FIG 9 [0086] the pitch/yaw center point (0,0) comprises the highest probability peak. Hence, according to the total eye-gaze distribution representing the operator eye-gaze direction, the operator's eyes are most likely aimed in a straight forward direction, such as the road-ahead direction);

    PNG
    media_image1.png
    244
    364
    media_image1.png
    Greyscale
determining a {space comprising} plurality of gaze points for the selected three- dimensional gaze ray, wherein each { at least one of the plurality of } gaze point of the plurality of gaze points corresponds to an intersection point between: (i) the selected three- dimensional gaze ray; and (ii) a surface to which a gaze direction of the selected three- dimensional gaze ray extends (as illustrated in e.g. FIG 8, hypothesis 901 represents a plurality of gaze points (visual acuity distribution) based on intersection of ray (from origin (user’s eyes) to end point 901’) with zone representing the end of the truck (note four circles defining the zone); [0079] the visual input quality value is determined by placing the center point of the visual acuity distribution in each point in the object area and, for each point, weighing the complete visual acuity distribution in the object area with the total eye-gaze distribution in the object area, and summing the result);
generating second gaze data comprising a second probability distribution of the plurality of gaze points of the selected three-dimensional gaze ray ([0080] In step 710c, the visual input quality value is determined by convolving the visual acuity distribution with the total eye-gaze distribution in the object area, such as resulting distribution indicative of visual input quality value is generated), wherein the second probability distribution includes, for each gaze point of the plurality of gaze points, a second confidence level that identifies an extent to which the target region the user is viewing coincides with the gaze point (the visual input quality value represents how likely it is that the user sees the object in the field of view; see e.g. [0018]);

LEVIN uses the estimated gaze distribution to determine [0072] how aware the operator is of the object, or of events occurring within the zone, rather than to select any particular object (e.g. for interaction purposes).  Thus, while LEVIN has all the underlying probabilities for regions, LEVIN does not appear to expressly disclose selecting any particular gaze ray having the highest first confidence level, nor can LEVIN be relied upon to expressly disclose selecting, based on the second probability distribution, a gaze point of the plurality of gaze points having the highest second confidence level. LEVIN also clearly uses modeling to determine the gaze ray (hypothesis) but does not expressly describe the model as a trained machine-learning model.
JHA (abstract) proposes a method to predict the gaze of a user with deep models purely based on convolutional neural networks (CNNs) … The average mean squared error between the predicted gaze and the true gaze is observed to be 6.89 in a model trained and tested on the MSP-Gaze database, without any calibration or adaptation to the target user. JHA teaches 
obtaining gaze tracking sensor data ((p 3793 § 3 Proposed Model) The gaze location is spatially related to the eye image. The target gaze location is determined by the location of the pupil in the image and the head orientation of the subject… takes an image showing both eyes of the subject as input),
generating gaze data comprising a probability distribution using the sensor data by processing the sensor data by a trained machine-learning model ((p 3793 § 3 Proposed Model) estimates a 2D visual map describing the probability of the gaze direction, formulating the problem as a classification problem. The model follows a sequence of max-pooling followed by a sequence of upsampling to obtain a probabilistic map describing the gaze. The approach applies convolution on the image multiple times to obtain a grid that describes the probability of the gaze in different discretized region; (p 3793 Fig 1) Block diagram of our proposed framework. The architecture relies on max-pooling layers followed by upsampling layers to obtain the probabilistic gaze map with CNNs; as noted in abstract above, the CNN is a model trained and tested with specific data; at end of § 3.1 We use Keras [27] on top of Tensorflow [28] to train our model. We use a learning rate of 0.001, training the network for 150 epochs), and
determining a gaze point within a region using the gaze data, using the highest probability gaze for each region as would be used in a practical application, such as is described (§ 1 Estimation of gaze can be helpful in analyzing visual attention [4], creating smart interfaces [5], and predicting the engagement level of an interlocutor during a conversation [6]) each practical application requires determining from the gaze direction a point that the user is actually looking at; (p 3792 § 1 Introduction ¶ 3) …selecting the gaze direction in the gaze map with the highest probability where the gaze direction from a user origin is directly mapped to the region).
JHA clearly teaches an example of a machine-learned model used for a similar purpose to LEVIN (see (§ 1 ¶ 1) explores a novel deep learning architecture that not only estimates the gaze direction without user calibration, but also provides a gaze map describing the probability that the user is looking at different locations) Note also the similarity of the “gaze heat map” of JHA in FIG 2 and “the first gaze direction hypothesis 901” of LEVIN in FIG 8. Note that JHA explicitly states (abstract) that our proposed approach works better than a regression model in terms of prediction accuracy.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of LEVIN (teaching determining what a user might be aware of (looking at) using gaze data obtained from some model) and JHA (teaching a specific machine learning technique to generate a neural network in order to analyze gaze data to determine direction and gaze point) before them, to have combined LEVIN and JHA and obtained a trained machine-learning model (for determining gaze direction distribution data) and selecting a particular gaze ray direction having the highest first confidence level with a reasonable expectation of success, the combination motivated by the teaching in JHA for improving the accuracy of predicting what the user is looking at.
LEVIN-JHA teaches determining the best hypothesized direction that the user is looking in, with its own probability of potential gaze points associated with that direction. JHA clearly teaches one use of gaze estimation may be to select an item in an interactive system (see § 1 Gaze is an important communicative cue in studying human interaction, playing a key role in understanding … what he/she is interested in [3]. Estimation of gaze can be helpful in … creating smart interfaces [5]..) however the combination does not explicitly describe selecting, based on the second probability distribution, a gaze point of the plurality of gaze points having the highest second confidence level (even though the information is available) because neither reference goes into detail for using the determined gaze data, only describing what data there is and how it might be used.
MANTIUK states [0044] While a target tracking algorithm could compute the probability for each target at a given point in time (or frame) and choose the object with the highest probability. This, however, could result in frequent shifts of tracking from one target to another. MANTIUK is directed to an improvement to avoid this frequent shifting which relies on using context including gaze direction.
As LEVIN-JHA determines the region that the user is looking at (based on the eye gaze direction) where the gaze points within the region have a probability; when considering the teaching of MANTIUK, the target (within the region) may be selected by choosing the target at the gaze point with the highest probability. 
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of LEVIN-JHA and MANTIUK before them, to have combined LEVIN-JHA and MANTIUK by using the selection technique of MANTIUK (choosing the target at the gaze point with the highest probability) within the zone/region selected by LEVIN-JHA, with a reasonable expectation of success, the combination motivated by at least the suggestion in JHA for using eye gaze direction estimate for user interaction, where MANTIUK is an example of such a user interaction for eye gaze tracking.
Regarding dependent claim 8, incorporating the rejection of claim 1, LEVIN-JHA- MANTIUK, combined at least for the reasons discussed above, further teaches selecting an object using the selected gaze point (MANTIUK [0044]).
Regarding dependent claim 10, incorporating the rejection of claim 8, LEVIN-JHA- MANTIUK, combined at least for the reasons discussed above, further teaches wherein at least one object is a display and/or an input device (LEVIN FIG 5 clearly shows the zones which can be determined from the drivers perspective include through the windshield (z1, z2, z3) and elements which are within a vehicle such as z5 (console display) or z4 (infotainment system); [0071] control unit may communicate and provide information to and receive data from other in-vehicle systems 606, such as driver warning or driver assist systems, and interface device 607, such as human-machine interface device).
Regarding dependent claim 11, incorporating the rejection of claim 8, LEVIN-JHA- MANTIUK, combined at least for the reasons discussed above, further teaches wherein at least one object is an interaction object comprised in a car (LEVIN FIG 5 clearly shows the zones which can be determined from the drivers perspective include through the windshield (z1, z2, z3) and elements which are within a vehicle such as z5 (console display) or z4 (infotainment system)).
Regarding dependent claim 17, incorporating the rejection of claim 1, LEVIN-JHA- MANTIUK, combined at least for the reasons discussed above, further teaches wherein the trained machine-learning model comprises any one of a neural network, a boosting based regressor, a support vector machine, a linear regressor and/or a random forest (recited in the alternative, thus only one must be shown in the art; see e.g. JHA discussed in claim 1, e.g. CNN which is a “convolutional neural network” per abstract).
Regarding dependent claim 18, incorporating the rejection of claim 1, LEVIN-JHA- MANTIUK, combined at least for the reasons discussed above, further teaches wherein the first probability distribution generated by the trained machine-learning model is selected from any one of a gaussian distribution, a mixture of gaussian distributions, a von Mises distribution, a histogram and/or an array of confidence values (only one must be shown in the art when recited in the alternative; see [0020] eye-gaze direction distribution … represented by a respective Gaussian distribution).
Regarding claim 19, LEVIN-JHA- MANTIUK, combined at least for the reasons discussed above, similarly teaches the computer program comprising a non-transitory computer-readable storage medium storing computer-executable instructions for causing a computer, when the computer-executable instructions are executed on processing circuitry comprised in the computer (see at least LEVIN [0001],[0050-0051] computer executable code stored on computer readable medium) to perform the steps of the method of claim 1, thus rejected under similar rationale by the combination.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

	
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170032214 A1 – [0084] analyze camera data to determine 3D gaze vector (e.g. a gaze direction) based on pattern matching


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2173